DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection not reiterated or specifically addressed was overcome by amendment.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.

Applicant is advised that should claims 1, 4, 5, 6, 7, 8 and 20 be found allowable, claims 21, 22, 23, 25, 26, 27, and claims 24 and 29, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-15, 17, 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
  	All of the amended claims recite performing the cross-over method in “healthy individuals having a faecal microbiota in eubiosis” and then providing therapeutic treatment to an individual “having a feacal microbiota in dysbiosis.”
The response asserts that there is basis for the amendments presented 2/22/2021 on page 1, lines 1-15, p. 12, p. 17, p. 18, in the abstract and in claims 1-20 as originally filed. 
Of these, only p. 1 of the disclosure mentions the phrases “eubiosis” or “disbiosis”  The instant disclosure mentions these terms only once, on page 1, where it states that “the 
The disclosure teaches carrying out  randomized, double-blind, placebo-controlled crossover protocol, and in particular teaches “the necessity” of conducting such studies “on a healthy population (p. 2, lines 14-19).  
The disclosure does not, however, qualify that the healthy population is necessarily a population of individuals “having a feacal microbiota ‘in eubiosis’” nor does it teach that all “healthy” individuals do in fact, necessarily have such a gut status.  The specification does not suggest or imply that the subjects of the crossover trial should be those “having a faecal microbiota ‘in eubiosis’.”  
Likewise, the disclosure does not teach administering treatment to a subject “having faecal microbiota in dysbiosis.”  The disclosure teaches administering a probiotic to healthy individuals within the context of the clinical trial, but does not appear to teach or imply treating individuals with faecal microbiota in dysbiosis.  
 	Furthermore, the specification does not provide any written description as to what characteristics in particular are used to identify that a subject has faecal microbiota that are in “eubiosis” or “dysbiosis.”  While the specification teaches that eubiosis  is ‘the condition of equilibrium’ it does not provide written description as to what criteria are used to make this determination in an individual.  Similarly for dysbiosis.   The prior art does not provide this 
 	Thus, having carefully considered all of this, in particular the fact that the claim amendments are not supported by the disclosure, and are new matter, and also that the disclosure does not provide written description of the characteristics necessary to identify the relevant subjects, it is concluded the specification fails to satisfy written description requirement for the amended claims. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-15, 17, 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	All of the amended claims recite performing the cross-over method in “healthy individuals having a faecal microbiota in eubiosis” and then providing therapeutic treatment to an individual “having a feacal microbiota in dysbiosis.”    It is unclear what is required for a patient to be in eubiosis or dysbiosis.  The instant specification mentions these terms only once, on page 1, where it states that “the condition of equilibrium among the different populations making it up, or so-called eubiosis, is fundamental to ensure a body’s well-being and health”  and that “qualitative and/or quantitative modifications in the intestinal microbiota of an individual, or so-called disbiosis or dismicrobism, can result in the loss of the intestinal homeostasis, which in turn can condition the etiopathogenesis of a broad spectrum of pathologies.”  
	The specification does not, however, provide any clear definition or criteria to define these terms or to identify the relevant individuals.  As discussed in the previous rejection under 112 1st paragraph, nor does the prior art.  Therefore, the metes and bounds of what it means for a subject to meet either the eubiosis or dysbiosis criteria laid out in the claims are unknown.  

	 All claims not specifically mentioned are also indefinite because they depend from either 1 or 21 and incorporate the same issues. 

Claim Rejections - 35 USC § 103
 	The claims have been amended to recite that the "healthy individuals having a fecal microbiota in eubiosis."  As noted in the rejection under 112(b), this term has no specific defined meaning in the claims or in the specification.  There is no standard by which to identify such a person, either given in the specification or available in the prior art.  For the purposes of understanding the claims, in light of the specification, individuals identified as "healthy" by references (i.e. without known disease or disorder) are considered have a faecal microbiota in eubiosis.”   Likewise, individuals identified by the references as having gut disorder or dysfunction are considered to have a faecal microbiota in dysbiosis.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-7, 9-10, 14-15, 17, 19, 21, 22, 25, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuohy et al. (Journal of Applied Microbiology 102 (2007) 1026–1032) in view of Evans (J Exp Stroke Transl Med. Author manuscript; available in PMC 2011 March 16 article published in final edited form as: J Exp Stroke Transl Med. 2010 February 9; 3(1): 8–18) and Koebnick et al. (Can J Gastroenterol Vol 17 No 11 November 2003, p. 655-658).
 	Tuohy et al. teaches a method for determining the change in the composition of the fecal microbiota of an individual for therapeutic purposes (Abstract and throughout).  Tuohy et al. teaches probiotics are live microbial food supplements which beneficially affect the host animal by improving its intestinal balance (p. 1026).  Thus, the change in microbiota being determined is “for therapeutic purposes.” 
Tuohy et al. teach a methods which comprises performing a randomized, double blind, placebo-controlled human clinical trial involving 20 healthy adults (p. 1027).  Here healthy 
The reference teaches that volunteers took the test product or placebo for 21 days and fecal samples were obtained on days 0, 7, 14, 21, and 28 of the study.  Day zero would be a sample before the first treatment phase and day 28 is after the treatment has ended.  
The reference teaches that the study was completely blinded and individuals either took a probiotic drink which included Lact. casei Shirota strain or a similar drink that did not contain probiotic bacteria (p. 1027).  
The “healthy” individuals are considered individuals having faecal microbiota in eubiosis, consonant with the teachings in the instant specification. 
 	Thus, the reference teaches obtaining one or more first fecal samples from the healthy individuals (sample on day zero, for example, p. 1027, 2nd column). 
	The reference teaches conducting a first treatment phase after obtaining the first feacal sample, the first treatment phase comprising randomly administering to healthy individuals one of a composition comprising a microorganism that is Lactobacillus casei, or a placebo that does not contain microorganisms.  
	And, the reference teaches obtaining one or more second fecal samples after administration of the composition or placebo (any sample after day zero is “after” administration).  
 	The reference does not teach conducting a wash-out phase in which the healthy individuals are not administered composition or placebo, or conducting a cross-over.  

It would have been prima facie obvious at the time the invention was made to have modified the method taught by Tuohy et al. so as to have conducted a placebo-controlled double blinded cross-over study of the effects of delivering the L. casei to healthy individuals.   It would have been obvious to carry out a washout period, followed by a cross-over period with samples taken at the same interval as the first arm of the study in order to help account for any temporal trends in the placebo and test groups, and because Evans teaches advantages to crossover designs such as that a crossover trial requires fewer participants for parallel designs and balances confounding variables.   Such a study would have provided a predictable result, namely to test for the effects L. casei on gut microbiota populations, as demonstrated by the primary reference Tuohy et al.  

Touhy et al. teach comparing the fecal microbiota of the samples to determine a qualitative and/or quantitative change in the fecal microbiota following intake of the composition following intake of the microorganisms (Tables 1-3).  Touhy et al.  teach comparing the amount of L. casei Shirota (the test microorganism) in samples as well as comparing other quantified bacterial populations.  Touhy et al. report many differences at different time points, and in particular teach increase in the test microorganism from not detected at baseline to increased values during the treatment period.  Touhy et al. teach that overall, it may be suggested that bifidobacteria may increase during YFMD consumption period compared with no consumption period (p. 1031).  In some subjects the values remained increased after treatment.  
With regard to claims 4, 19, and 22, the delivered bacteria was Lactobacillus casei Shirota.  
With regard to claims 7 and 26, the bacteria in the YMFD are live (throughout). 
	With regard to claim 9-10, the metagenomics analysis undertaken by Tuohy et al. inherently includes extracting nucleic acids from the fecal samples and also includes molecularly typing the microorganisms present in the fecal microbiota.  With regard to claims 
	With regard to claim 14, since the genus and/or species of relevant microorganisms were determined, the microorganisms were characterized by taxonomic analysis. 
	With regard to claim 15, comparisons were made with a t-test.  This is a parametric and/or a nonparametric statistical method. 
 	With regard to claim 17,  Tuohy et al. reports on the health and diet of the subjects prior to the study (p. 1027).  Thus the method of Tuohy et al. includes collecting information about the health and/or eating habits of said individual before taking the composition or placebo.  
 	With regard to claim 28, Touhy et al. determine a statistically significant change of genera of the microbiota at different time points, for example, teaching different levels of lactobacilli at different time points throughout the trial, Tables 2 and 3.  
Tuohy et al. in view of Evans et al. do not specifically teach following the study by administering having a fecal microbiota in dysbiosis by administering the composition to the individual having the faecal microbiota in dysbiosis.  Touhy et al. do teach that human gut microflora maybe considered as very relevant to an improvement of host health (p. 1026) and that lactobacilli are thought to improve resistance to gut infections (p. 1026).  Touhy et al. teach that probiotics affect the host animal by improving its intestinal balance.  By definition a subject with intestinal imbalance of microorganisms is a subject with faecal microbiota in dysbiosis.  Touhy et al. teach that  the test microorganism survives passage through the GI tract and that consumption of YFMD twice a day is sufficient to  maintain the probiotic strain at a physiologically significant level (p. 1031).  

With regard to claims 6 and 25, Touhy et al. do not teach delivering an amount between 1 and 50 billion CFU of microorganisms.  However, Koebnick et al. teach a clinical trial in which patients were administered 65 mL/day of a probiotic beverage containing at least 6.5 billion colony forming units of lactobacillus casei Shirata.    It would have been prima facie obvious to one having ordinary skill in the art to have modified the clinical trial taught by Touhy et al. so as to have delivered the fermented milk product taught by Koebnick et al. in order to test the product delivered by Koebnick et al. for its effects on fecal microbiota, as exemplified by Touhy et al.  One would have been motivated to do this because this was a similar product that had been tested in humans and data to understand the survivability and effects on microbiota would be useful for understanding how the product might exert its effects on subjects.  

Claims 1, 4-7, 9-10, 14-15, 17, 19-26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over EFSA Panel on Dietetic Product, Nutrition, and Allergies. Scientific Opinion on the substantiation of health claims related to Lactobacillus casei DG CNCM I-1572 and decreasing potentially pathogenic gastro-intestinal microorganisms (ID 2949, 3061, further assessment) pursuant to article 13(1) of Regulation (EC) No 1924/2006.  EFSA Journal 2012; 10(6) 2173; 15 pages (cited in IDS) in view of Tuohy et al. (Journal of Applied Microbiology 102 (2007) 1026–1032), and Evans et al. (J Exp Stroke Transl Med. Author manuscript; available in PMC 2011 March 16 article published in final edited form as: J Exp Stroke Transl Med. 2010 February 9; 3(1): 8–18).  
	The EFSA Scientific Opinion teaches that L. paracasei DG (referred to therein by the synonym L. casei DG CNCM I-1572; see instant specification p. 6) is a sufficiently characterized microorganism that is proposed to “contribute to the rebalancing of intestinal microflora” and “reduce the content of potentially pathogenic microorganism” (p. 5, ASSESSMENT, sections 1 and 2).  The reference teaches that based on available studies, no conclusions can be drawn for the scientific substantiation of the claims.  The reference teaches that results obtained in patients with respect to the treatment of disease cannot be extrapolated to healthy subjects, and no conclusions can be drawn from this study for substantiation of the claim on defense against pathogenic gastro-intestinal microorganisms in subjects without infections (p. 2, 3rd paragraph).     
 	The panel notes that no human studies were provided from which conclusions could be drawn for the scientific substantiation of the claims and that a cause and effect relationship had rd and 4th paragraphs).   Thus the EFSA provided a clear suggestion to conduct a human trial to study or establish that the L. casei DG contributes to the rebalancing of intestinal microflora and/or reduces the content of potentially pathogenic microorganisms.  The EFSA does not teach conducting such a trial.  
	Tuohy et al. teaches a method for determining the change in the composition of the fecal microbiota of an individual for therapeutic purposes (Abstract and throughout).  Tuohy et al. teaches probiotics are live microbial food supplements which beneficially affect the host animal by improving its intestinal balance (p. 1026).  Thus, the change in microbiota being determined is “for therapeutic purposes.”   
Tuohy et al. teach a methods which comprises performing a randomized, double blind, placebo-controlled human clinical trial involving 20 healthy adults (p. 1027).  Here healthy adults are considered to inherently have fecal microbiota in eubiosis, consistent with the guidance in the specification.  
Tuohy et al. teach that volunteers took the test product or placebo for 21 days and fecal samples were obtained on days 0, 7, 14, 21, and 28 of the study.  Day zero would be a sample before the first treatment phase and day 28 is after the treatment has ended.  
Tuohy et al. teach that the study was completely blinded and individuals either took a probiotic drink which included Lact. casei Shirota strain or a similar drink that did not contain probiotic bacteria (p. 1027).  
The “healthy” individuals are considered individuals having faecal microbiota in eubiosis, consonant with the teachings in the instant specification. 
nd column). 
	Tuohy et al. teach conducting a first treatment phase after obtaining the first feacal sample, the first treatment phase comprising randomly administering to healthy individuals one of a composition comprising a microorganism that is Lactobacillus casei, or a placebo that does not contain microorganisms.  
	And, Tuohy et al. teach obtaining one or more second fecal samples after administration of the composition or placebo (any sample after day zero is “after” administration).  
Touhy et al. teach testing faecal samples using 16S rRNA-targeted oligonucleotide probes and FISH to determine changes in faecal bacterial populations.  This is step is analyzing the microbiota in each of the fecal samples by performing a metagenomics analysis since it is carried out on DNA and involves molecularly typing the fecal microbiota (specification p. 9 describing “metagenomics”).  
Touhy et al. teach comparing the fecal microbiota of the samples to determine a qualitative and/or quantitative change in the fecal microbiota following intake of the composition following intake of the microorganisms (Tables 1-3).  Touhy et al.  teach comparing the amount of L. casei Shirota (the test microorganism) in samples as well as comparing other quantified bacterial populations.  Touhy et al. report many differences at different time points, and in particular teach increase in the test microorganism from not detected at baseline to increased values during the treatment period.  Touhy et al. teach that overall, it may be suggested that bifidobacteria may increase during YFMD consumption period compared with 
	It would have been prima facie obvious before the effective filing date of the instant application to have modified the teachings taught in the EFSA opinion so as to have conducted a placebo controlled trial for detecting the impact of the L. casei DG taught in the EFSA opinion, using a methodology as taught by Touhy et al.  One would have been motivated to conduct the study by the teaching of the EFSA opinion that evidence was lacking to show that the L. casei DG decreased potentially pathogenic gastro-intestinal microorganisms, and to establish a cause an effect relationship between the consumption of the probiotic and decreasing potentially pathogenic gastro-intestinal microorganisms.  One would have been motivated to employ the methods taught by Touhy et al. since Touhy et al. teach a trial to test the impact of a probiotic on intestinal microorganisms by studying stool samples.  
 	The EFSA opinion in view of Touhy et al. does not teach conducting a wash-out phase in which the healthy individuals are not administered composition or placebo, or conducting a cross-over.  
At the time the invention was made, double-blind placebo controlled cross-over studies were well known.  For example, Evans teaches reviews clinical trials.  In Section 2.2, the reference teaches that many trials are designed as placebo-controlled trials.   Evans exemplifies a placebo controlled trial by describing a randomized, double-blind, placebo-controlled trial.  Evans teaches that placebo-controlled designs are attractive because they allow for valid group comparisons.  Furthermore, Evans teaches trials with a crossover design where each participant is randomized to a sequence of treatments that will be sequentially administered.  The 
It would have been prima facie obvious at the time the invention was made to have modified the method taught by EFSA opinion in view of Touhy et al. so as to have conducted a placebo-controlled double blinded cross-over study of the effects of delivering the L. casei DG to healthy individuals.   It would have been obvious to carry out a washout period, followed by a cross-over period with samples taken at the same interval as the first arm of the study in order to help account for any temporal trends in the placebo and test groups, and because Evans teaches advantages to crossover designs such as that a crossover trial requires fewer participants for parallel designs and balances confounding variables.   Such a study would have provided a predictable result, namely to test for and detect the effects L. casei DG on gut microbiota populations, as demonstrated by the primary reference Tuohy et al.  
With regard to claims 4, 5, 19, 20, 22, 23, 24, and 29, in the combined method, the delivered bacteria is Lactobacillus casei DG CNCM I-1572, which is a synonym for Lactobacillus paracasei DG.  
With regard to claims 6, 7, 25 and 26, the EFSA opinion guidance for Health claims teaches that at least 8 billion per day, and thus it would have been obvious to test a treatment that delivered this quantity of probiotic as live microorganisms. 

	With regard to claim 14, since the genus and/or species of relevant microorganisms were determined, the microorganisms were characterized by taxonomic analysis. 
	With regard to claim 15, comparisons were made with a t-test.  This is a parametric and/or a nonparametric statistical method. 
 	With regard to claim 17,  Tuohy et al. reports on the health and diet of the subjects prior to the study (p. 1027).  Thus the method of Tuohy et al. includes collecting information about the health and/or eating habits of said individual before taking the composition or placebo.  
 	With regard to claim 28, Touhy et al. determine a statistically significant change of genera of the microbiota at different time points, for example, teaching different levels of lactobacilli at different time points throughout the trial, Tables 2 and 3.  
EFSA opinion in view of Touhy et al. and Evans et al. do not specifically teach following the study by administering having a fecal microbiota in dysbiosis by administering the composition to the individual having the faecal microbiota in dysbiosis.  However, the EFSA  et al. does specifically suggest such a step in Appendix C where it teaches that the treatment should be given to individuals that have “transient intestinal microbiota alteration” and specifically assert that the treatment helps balance flora.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by .  
Claims 8 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over EFSA Panel on Dietetic Product, Nutrition, and Allergies. Scientific Opinion on the substantiation of health claims related to Lactobacillus casei DG CNCM I-1572 and decreasing potentially pathogenic gastro-intestinal microorganisms (ID 2949, 3061, further assessment) pursuant to article 13(1) of Regulation (EC) No 1924/2006.  EFSA Journal 2012; 10(6) 2173; 15 pages  in view of Tuohy et al. (Journal of Applied Microbiology 102 (2007) 1026–1032), and Evans et al. (J Exp Stroke Transl Med. Author manuscript; available in PMC 2011 March 16 article published in final edited form as: J Exp Stroke Transl Med. 2010 February 9; 3(1): 8–18) as applied to claims 1, 4-7, 9-10, 14-15, 17, 19-26, 28 and 29  above, and further in view of Tursi et al. (Hepato-Gastroenterology 2008; 55:916-920).
	The teachings of the EFSA Opinion in view of Touhy et al. and Evans et al. are given previously in this office action and are fully incorporated here. 
	These do not teach a method wherein the Lactobacillus paracasei DG is given as a composition formulated in a capsule. 
 	Tursi et al. teach an oral formulation of Lactobacillus casei subsp. casei DG which is a capsule that contains 16 billion CFU.  Lactobacillus casei subsp. casei is a synonym for Lactobacillus paracasei DG (see instant specification, p. 6).  The composition comprising the Lactobacillus caseisubsp. caseiDG, and which is a commercially available product.  
It would have been prima facie obvious to one having ordinary skill in the art to have modified the method taught by EFSA Opinion in view of Touhy et al. and Evans et al. so as to have administered the commercially available capsule taught by Tursi et al. in order to provide a therapeutic composition that would be more accessible to so the study, since the Enterolactis was commercially available products and had at least 8 billion CFU of the subject microorganism.  One would have been motivated to test the commercially available product in order to provide results that be easily applied by a consumer- namely by purchasing the available capsules.  
EFSA Panel on Dietetic Product, Nutrition, and Allergies. Scientific Opinion on the substantiation of health claims related to Lactobacillus casei DG CNCM I-1572 and decreasing potentially pathogenic gastro-intestinal microorganisms (ID 2949, 3061, further assessment) pursuant to article 13(1) of Regulation (EC) No 1924/2006.  EFSA Journal 2012; 10(6) 2173; 15 pages.
Claims 11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EFSA Panel on Dietetic Product, Nutrition, and Allergies. Scientific Opinion on the substantiation of health claims related to Lactobacillus casei DG CNCM I-1572 and decreasing potentially pathogenic gastro-intestinal microorganisms (ID 2949, 3061, further assessment) pursuant to article 13(1) of Regulation (EC) No 1924/2006.  EFSA Journal 2012; 10(6) 2173; 15 pages  in view of Tuohy et al. (Journal of Applied Microbiology 102 (2007) 1026–1032), and Evans et al. (J Exp Stroke Transl Med. Author manuscript; available in PMC 2011 March 16 article published in  as applied to claims 1, 4-7, 9-10, 14-15, 17, 19-26, 28 and 29  above, and further in view of Milani et al. (PLOS ONE, July 2013, Volume 8, Issue 7,e68739; 12 pages).  
	The teachings EFSA opinion in view of Touhy et al. and Evans et al. as they apply to claim 9, from which claims 11, 12 and 13 depend are given previously in this office action, and are incorporated by reference here.  
	EFSA opinion in view of Touhy et al. and Evans et al. do not teach a method which employs amplifying nucleic acid, and in particular PCR using SEQ ID NO:  1 and 2, and further the references do not teach using an Iron Torrent sequencing technique.  
	Milani et al. teach a method for an optimized protocol for 16S rRNA gene-based profiling of fecal microbiota.  The method includes DNA extraction, amplification with SEQ ID NO:  1 and 2 (Probio_Uni and Probio_Rev; Table 1), and sequencing the amplified nucleic acids using Ion Torrent sequencing.  Milani et al. teach that this primer pair perfectly matches with a higher number of human gut microbiota compared to a previously employed set, theoretically targeting all 16S rRNA gene sequences of the gut microbiota bacterial orders selected, including some the P1/P2 primer pair does not perfectly target, and produces an optimal Ion Torrent amplicon with an average length of 181 bp (p. 4-5).  
	It would have been prima facie obvious as of the effective filing date to have modified the methods taught by EFSA opinion in view of Touhy et al. and Evans et al. so as to have employed the amplification and sequencing method taught by Milani et al. in order to realize the benefits of the capability of high-throughput sequencing to study gut biodiversity by means 

Response to Remarks
All rejections are newly applied to address the amended claims.  Any rejection not reiterated has been overcome by amendment.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Juliet Switzer
Primary Examiner
Art Unit 1634

/JULIET C SWITZER/Primary Examiner, Art Unit 1634